Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                        May 02 2014, 9:19 am
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

CHRISTOPHER D. KEHLER                               GREGORY F. ZOELLER
Kehler Law Firm, PC                                 Attorney General of Indiana
Warsaw, Indiana
                                                    CHANDRA K. HEIN
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

MARC M. LINDSEY,                                    )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )      No. 43A03-1309-CR-361
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee/Plaintiff.                          )


                     APPEAL FROM THE KOSCIUSKO SUPERIOR COURT
                            The Honorable James C. Jarrette, Judge
                              Cause No. 43D02-1111-CM-1338



                                           May 2, 2014


                MEMORANDUM DECISION - NOT FOR PUBLICATION


BRADFORD, Judge
                                     CASE SUMMARY

       On October 30, 2011, Appellant-Defendant Marc Lindsey was involved in an

altercation in Kosciusko County. When law enforcement officers attempted to approach

Lindsey, Lindsey forcibly resisted one of the officers and, in doing so, caused bodily injury to

that officer. As a result of the altercation and his actions relating to the officer, Lindsey was

charged with numerous crimes. Lindsey subsequently pled guilty to one count of Class D

felony resisting law enforcement. On August 12, 2013, the trial court sentenced Lindsey,

pursuant to the terms of Lindsey’s plea agreement, to a one-year executed sentence. On

appeal, Lindsey contends that the trial court abused its discretion in sentencing him. Finding

no abuse of discretion by the trial court, we affirm.

                        FACTS AND PROCEDURAL HISTORY

       The factual basis entered during the April 25, 2013 guilty plea hearing provides as

follows:

       [Defense Attorney]: Back on October 30, 2011, here in Kosciusko County,
                           State of Indiana, isn’t it true that you knowingly or
                           intentionally forcibly resisted, obstructed or interfered
                           with a law enforcement officer while that officer was
                           engaged in his duties as a law enforcement officer and in
                           so doing, caused bodily injury to that officer?
       [Lindsey]:          Knowingly or intentionally?
       [Defense Attorney]: Knowingly or intentionally. When they grabbed you, you
                           pulled back and resisted.
                                          ****
       [Lindsey]:          I pulled back.
       [Defense Attorney]: You pulled back from an officer who grabbed you? Isn’t
                           that correct?
       [Lindsey]:          Yes. I did.
                                          ****
       [Defense Attorney]: Marc, back on October 30, 2011, here in Kosciusko
                                            2
                            County, State of Indiana, do you agree that you
                            knowingly or intentionally resisted or obstructed or
                            interfered with a law enforcement officer while that
                            officer was engaged in his duties as an officer and in so
                            resisting, caused injury to that officer? Yes or no?
       [Lindsey]:           Yes.

Tr. pp. 19-21.

       As a result of Lindsey’s actions, the State subsequently charged Lindsey with seven

criminal charges. On April 25, 2013, Lindsey entered into a plea agreement by which he

agreed to plead guilty to Class D felony resisting law enforcement. In exchange for

Lindsey’s plea, the State agreed to dismiss the remaining charges. Pursuant to the terms of

Lindsey’s plea agreement, Lindsey would be sentenced to a term of one year with the

determination as to whether the sentence would be executed in the Indiana Department of

Correction (“DOC”) or suspended to probation left to the discretion of the trial court. On

August 12, 2013, the trial court accepted the plea agreement and sentenced Lindsey to a one-

year executed sentence. This appeal follows.

                            DISCUSSION AND DECISION

       Lindsey contends that the trial court abused its discretion in sentencing him.

Sentencing decisions rest within the sound discretion of the trial court and are reviewed on

appeal only for an abuse of discretion. Anglemyer v. State, 868 N.E.2d 482, 490 (Ind. 2007),

modified on other grounds on reh’g, 875 N.E.2d 218 (Ind. 2007). “An abuse of discretion

occurs if the decision is clearly against the logic and effect of the facts and circumstances

before the court, or the reasonable, probable, and actual deductions to be drawn therefrom.”


                                             3
Id. (quotation omitted).

       One way in which a trial court may abuse its discretion is failing to enter a
       sentencing statement at all. Other examples include entering a sentencing
       statement that explains reasons for imposing a sentence-including a finding of
       aggravating and mitigating factors if any-but the record does not support the
       reasons, or the sentencing statement omits reasons that are clearly supported by
       the record and advanced for consideration, or the reasons given are improper
       as a matter of law. Under those circumstances, remand for resentencing may
       be the appropriate remedy if we cannot say with confidence that the trial court
       would have imposed the same sentence had it properly considered reasons that
       enjoy support in the record.

Id. at 490-91.

       Lindsey claims that the trial court abused its discretion in ordering that his entire one-

year sentence be executed in the DOC. In making this claim, Lindsey argues that the trial

court failed to give proper mitigating weight to his guilty plea. Lindsey argues that his plea

should have been given greater weight because by pleading guilty, he accepted responsibility

for his actions and saved the State the expense and time of proceeding to trial. “[A]lthough

we have long held that a defendant who pleads guilty deserves ‘some’ mitigating weight to

be given to the plea in return, a guilty plea may not be significantly mitigating when the

defendant receives a substantial benefit in return or when the defendant does not show

acceptance of responsibility.” McElroy v. State, 865 N.E.2d 584, 591 (Ind. 2007) (citations

omitted).

       In the instant matter, Lindsey’s decision to plead guilty seems to represent a tactical

decision rather than a true showing of remorse as Lindsey received a great benefit in return

for his guilty plea. In exchange for Lindsey’s plea, the State agreed to dismiss the six


                                               4
remaining criminal charges. Lindsey undoubtedly benefited from the dismissal of these

charges. Also in exchange for Lindsey’s plea, the State agreed to limit his sentence to a term

of one year, which is below the advisory sentence for a Class D felony.1 Furthermore, the

record indicates that Lindsey had a substantial criminal history and, as a result, he did not

qualify for other more lenient sentencing options such as work release. The trial court

considered each of these factors in imposing an executed one-year sentence. We conclude

that the trial court did not abuse its discretion in this regard.

        The judgment of the trial court is affirmed.

RILEY, J., and ROBB, J., concur.




        1
         “A person who commits a Class D felony shall be imprisoned for a fixed term between six (6)
months and three (3) years, with the advisory sentence being one and one-half (1½) years.” Ind. Code § 35-50-
2-7.
                                                     5